757 N.W.2d 871 (2008)
In re Tre'Vonn Calvin BARNES and Aaron Lashae' Glaspie, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Sonya M. Barnes, Respondent-Appellant.
Docket No. 137681. COA No. 284630.
Supreme Court of Michigan.
December 12, 2008.


*872 Order
On order of the Court, the application for leave to appeal the October 21, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.